DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed July 1, 2020.  Currently, claims 1–20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 14 recite “the client’s training sessions” in the step for “determining”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, the elements are interpreted as reciting “
In view of the above, claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–7, 9–13, and 15–20, which depend from claims 1, 8, and 14, inherit the deficiencies described above.  As a result, claims 2–7, 9–13, and 15–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out 
Claims 2 and 16 recite “the client’s current package of training sessions”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 2 and 16 are interpreted as reciting “a current package of training sessions”.
Claims 4 and 18 recite “the new package of training sessions” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 4 and 18 are interpreted as reciting “[[the]] a new package of training sessions” in line 2.
Claims 6 and 19 recite “a training session”.  However, claims 1 and 14, from which claims 6 and 19 depend, previously recite “a training session”.  As a result, the scope of claims 6 and 19 is indefinite because it is unclear whether Applicant intends for the “training session” of claims 6 and 19 to reference the “training session” of claims 1 and 14 or intends to introduce a second, different “training session”.  For purposes of examination, claims 6 and 19 are interpreted as reciting “[[a]] the training session”.
Claim 19 further recites “the session start time” in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 19 is interpreted as reciting “[[the]] a session start time”.
Claim 9 recites “the client’s training sessions” in lines 3–4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 9 is interpreted as reciting “the 
Claim 10 recites “the new package of training sessions” in lines 1–2.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claim 10 is interpreted as reciting “[[the]] a new package of training sessions” in lines 1–2.
Claim 11 recites “the new training session” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claim 11 is interpreted as reciting “[[the]] a new training session” in line 2.
Claim 12 recites “the session start time” in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 12 is interpreted as reciting “[[the]] a session start time”.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.

The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements describe a process for managing training sessions between a trainer and client.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 8 further recites “determining a number of training sessions remaining …” and “automatically notifying the client … and offering the client an option to purchase another package of training sessions,” the further recited elements also recite certain methods of organizing human activity associated with commercial business relations and/or managing personal behavior or relationships or interactions between people because the elements further describe the process for managing training sessions between a trainer and client.  As a result, claims 8 and 14 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.

With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a client management system.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 14 further recites a processor and scheduling module, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claims 8 and 14 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–6, 9–13, and 15–19 do not include any additional elements beyond those recited with respect to claims 1, 8, and 14.  As a result, claims 2–6, 9–13, and 15–
Claims 7 and 20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 7 and 20 include a door/lock controller.  When considered in view of the claims as a whole, the controller does not integrate the abstract idea into a practical application because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claims 7 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a client management system.  The additional element does not amount to significantly more than the abstract idea because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 14 recite substantially similar limitations to those recited with respect to claim 1.  Although claim 14 further recites a processor and scheduling module, the additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the 
Claims 2–6, 9–13, and 15–19 do not include any additional elements beyond those recited with respect to claims 1, 8, and 14.  As a result, claims 2–6, 9–13, and 15–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1, 8, and 14.
Claims 7 and 20 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 7 and 20 include a door/lock controller.  The controller does not amount to significantly more than the abstract idea because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 7 and 20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509).
Claims 1 and 14:  Ackerman discloses a method of rescheduling a training session, the method comprising: 
identifying a client of a trainer (See paragraphs 165–166, wherein a given customer is identified within the interface; see also paragraph 111, wherein clients log into the interface); 
determining, by a client management system (See FIG. 1), a scheduling rule associated with the client, wherein the scheduling rule defines a regular schedule for the client's training sessions with the trainer (See paragraphs 67 and 75, wherein scheduling criteria is disclosed in the context of a rebooking cycle; and paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session); 
receiving, from the client, a request to cancel a training session previously scheduled with the trainer (See paragraph 166, wherein a customer may cancel upcoming sessions); 

Yu discloses calculating, by the client management system, a new training session date and time based on the scheduling rule (See FIG. 2O and paragraphs 64 and 98–99, wherein appointments are rescheduled upon cancellation and with respect to scheduling rules associated with a given user; see also paragraph 61, wherein appointments are available by day or time).
Ackerman discloses a system directed to coordinating personal training services.  Yu discloses a system directed to optimizing service scheduling.  Each reference discloses a system directed to managing service scheduling.  The technique of calculating new session times is applicable to the system of Ackerman as they each share characteristics and capabilities; namely, they are directed to managing service scheduling.
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yu to the teachings of Ackerman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service scheduling management into similar systems.  Further, applying new session calculations to Ackerman would have been recognized by those of ordinary 
With respect to claim 14, Ackerman further discloses a processor (See paragraph 51) and modules (See paragraphs 51–52).
Claims 6 and 19:  Ackerman does not expressly disclose the elements of claim 6.
Yu discloses notifying the client of forfeiture of a training session if canceled within 24 hours of a session start time (See paragraph 95, in the context of paragraph 102, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking, and wherein payments are typically made after an appointment such that a client forfeits session payment by failing to attend a session (canceling) without notice greater than 24 hours).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 15:  Ackerman discloses the apparatus of claim 14, further comprising a communication manager configured to notify the client and the trainer regarding the new training session (See paragraph 114, wherein providers may view currently scheduled sessions; paragraphs 165–166, wherein the customer interface displays upcoming sessions; and paragraph 75, wherein upcoming sessions are disclosed in the context of rebooking cycles).  

Claims 2–4, 8–13, and 16–18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of Della Vigna (Della Vigna, S., & Malmendier, U. (2006). Paying not to go to the gym. The American Economic Review, 96(3), 694-719.).
Claims 2 and 16:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Ackerman and Yu do not expressly disclose the elements of claim 2.
Della Vigna discloses determining a number of unused training sessions in the client's current package of training sessions (See pg. 697, col. 2, in view of pg. 717, col. 1, wherein attendance panel observation records track usage of ten-visit passes).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service scheduling.  Della Vigna discloses a system directed to evaluating service packages.  Each reference discloses a system directed to managing scheduled services.  The technique of monitoring unused sessions is applicable to the systems of Ackerman and Yu as they each share characteristics and capabilities; namely, they are directed to managing scheduled services.
One of ordinary skill in the art would have recognized that applying the known technique of Della Vigna would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Della Vigna to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate scheduled service management into similar systems.  Further, applying session usage monitoring to Ackerman and Yu would have been 
Claims 3 and 17:  Ackerman discloses the method of claim 2, further comprising automatically notifying, by the client management system, the client and offering the client an option to purchase another package of training sessions (See paragraph 75, wherein the rebooking module implicitly notifies the customer of a need to rebook, and wherein the rebooking module offers the customer an option to purchase additional sessions; see also paragraph 83, wherein purchased packages may include multiple sessions).  Ackerman and Yu do not expressly disclose the remaining claim elements.
Della Vigna discloses notifying the client when a predetermined number of unused training sessions remain (See pg. 697, col. 2, wherein passes are marked upon each visit of a ten-visit pass, thereby notifying the customer)
One of ordinary skill in the art would have recognized that applying the known technique of Della Vigna would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 2.
Claims 4, 10, and 18:  Ackerman discloses the method of claim 3, further comprising automatically scheduling, by the client management system, the new package of training sessions after purchase by the client, wherein scheduling the new package of training sessions is based on the scheduling rule (See paragraphs 155–156, wherein a package of sessions may be rebooked without editing variables of a previously booked session).
Claim 8:  Claim 8 includes limitations corresponding to the limitations presented with respect to claims 1–3.  As a result, claim 8 is rejected for the same reasons as stated above with respect to claims 1–3.
Claim 9:  Claim 9 includes limitations that are included in claim 1.  As a result, the elements of claim 9 are rejected for the same reasons as stated above with respect to claim 1.
Claim 11:  Ackerman discloses the method of claim 9, further comprising automatically notifying the client and the trainer regarding the new training session (See paragraph 114, wherein providers may view currently scheduled sessions; paragraphs 165–166, wherein the customer interface displays upcoming sessions; and paragraph 75, wherein upcoming sessions are disclosed in the context of rebooking cycles).
Claim 12:  Ackerman discloses the method of claim 9, further comprising: 
notifying the trainer if the training session is canceled (See paragraph 166, wherein a customer may cancel upcoming sessions; and see paragraphs 173–174, wherein cancelled sessions are removed from the provider interface, and wherein removing notifications is a notification); and 
requesting the trainer to indicate whether the client action stands (See paragraphs 171–172, wherein the trainer receives a notification requesting approval/disapproval of the clients action).  Ackerman does not expressly disclose the remaining claim elements.
Yu discloses notifying within a predetermined time of the session start time (See paragraph 95, wherein cancellation-related notifications are based on time intervals prior to a scheduled appointment); and 

One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 13:  Ackerman does not expressly disclose the elements of claim 13.
Yu discloses wherein the predetermined time is 24 hours (See paragraph 95, wherein a client is notified that an appointment cannot be cancelled within 24 hours via blocking).
One of ordinary skill in the art would have recognized that applying the known technique of Yu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of McKinnis (U.S. 2017/0206506).
Claim 5:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Ackerman and Yu do not expressly disclose the elements of claim 5.
McKinnis discloses obtaining, by the client management system, a signed waiver from the client before any training sessions are scheduled (See paragraph 17, wherein a waiver agreement is required prior to booking training sessions).
As disclosed above, Ackerman discloses a system directed to coordinating personal training services, and Yu discloses a system directed to optimizing service 
One of ordinary skill in the art would have recognized that applying the known technique of McKinnis would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of McKinnis to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate service scheduling management into similar systems.  Further, applying waiver requirements to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improvements in service management.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (U.S. 2018/0374572) in view of Yu et al. (U.S. 2014/0207509), and in further view of Kazerani et al. (U.S. 2018/0367670).
Claims 7 and 20:  As indicated above, Ackerman and Yu disclose the elements of claim 1.  Ackerman and Yu do not expressly disclose the elements of claim 7.
Kazerani discloses granting, by a door/lock controller, access to a physical location based on a scheduled session (See paragraphs 61–63, in view of paragraph 68, the control system unlocks doors for attendees at a scheduled meeting time).

One of ordinary skill in the art would have recognized that applying the known technique of Kazerani would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kazerani to the teachings of Ackerman and Yu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate meeting management into similar systems.  Further, applying door/lock controllers to Ackerman and Yu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improvements in meeting management.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Schwarz (U.S. 2012/0316911) discloses a system directed to scheduling personal training sessions according to scheduling rules; and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.